PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,542
Filing Date: 1 Aug 2017
Appellant(s): Williams et al.



__________________
Christopher G. Trainor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
In response to Appellant’s argument that:
“Appellant respectfully submits that the Examiner’s interpretation of the terms recited in independent claim 1 is unreasonably broad. The terms “anvil assembly” and “anvil retainer” are terms clearly understood in the art and are described in the specification in a manner consistent with that understanding. Appellant submits that the characterization of Kuramoto’s bending segments 21 as forming part of the anvil retainer assembly when these segments are wholly confined within the bendable portion (or flexible body portion) of the insertion section 2 of Kuramoto’s stapler is unreasonable. Independent claim 1 recites that the anvil retainer assembly, which includes the retainer member and the engagement member, “extend[s] through the shell assembly.” Clearly, Kuramoto’s bending segments 21 do not extend through the shell assembly of Kuramoto’s stapler.”,

the examiner firstly asserts that there are no implied/inherent definitions of the terms “anvil assembly” and “anvil retainer assembly” in the surgical stapler art that require the anvil assembly and the anvil retainer assembly to have very specific structures. Secondly, the examiner asserts that since the Appellant did not define the terms “anvil assembly” and “anvil retainer assembly” using quotation marks in any part of the specification of the instant application, the terms “anvil assembly” and “anvil retainer assembly” can be interpreted under their broadest reasonable interpretations. Thirdly, the examiner asserts that parts 6 and 42 collectively of Kuramoto can be properly interpreted as being the “anvil assembly” of claim 1 because part 6 deforms staples applied to the tissues, as stated in Col. 5 lines 65-66 and Col. 7 lines 62-68 of Kuramoto, and because part 42 is an anvil shaft that is securely attached to part 6 via screw engagement, as stated in Col. 6 lines 60-63 of Kuramoto. Fourthly, the examiner asserts that parts 20, 21, and 23 collectively of Kuramoto can be properly interpreted as being the “anvil retainer assembly” of claim 1 because part 23 securely retains/fastens the anvil assembly (6 and 42 collectively) on the surgical stapling device (shown in Figure 2) via the screw engagement between parts 23 and 42, alone of Kuramoto were not interpreted as being the “anvil retainer assembly” of claim 1. Instead, 20, 21, and 23 collectively of Kuramoto was interpreted as being the “anvil retainer assembly” of claim 1. Lastly, the examiner asserts that it is apparent from Figure 1 of Kuramoto that the anvil retainer assembly (20, 21, and 23 collectively, which is shown circled in an annotated version of Figure 1 of Kuramoto, hereinafter Figure 1x, below, for Appellant’s convenience) of Kuramoto extends completely through the shell assembly 30 of Kuramoto from a proximal end (shown in Figure 1x below) of the shell assembly 30 to a distal end (shown in Figure 1x below) of the shell assembly 30. Col. 6 lines 14-15 of Kuramoto also explicitly state that part 23 of the anvil retainer assembly (20, 21, and 23 collectively) extends completely through the shell assembly 30.

    PNG
    media_image2.png
    924
    760
    media_image2.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Kuramoto

In response to Appellant’s argument that:
“Appellant also submits that the Office’s characterization of Kuramoto’s anvil 6 as being “releasably coupled to” Kuramoto’s rigid shaft 23 is unreasonable. Kuramoto’s rigid shaft 23 is threadably coupled to the Kuramoto’s cylinder 42. The anvil 6 is not intended to be removed from the cylinder 42, nor could it be accomplished without great effort. The advantages of the disclosed anvil retainer assembly, as summarized in paragraphs [0005] and [0049] of this application, are to simplify attachment of an anvil assembly to an anvil retainer in a confined space defined by a surgical site. This advantage is not achieved nor accomplished by Kuramoto’s stapler.”,

the examiner firstly asserts that the anvil assembly (6 and 42 collectively) of Kuramoto is releasably coupled to the engagement member (23) of Kuramoto because it is connected to the engagement member (23) via the screw engagement between parts 42 and 23, as stated in Col. 6 lines 63-66 of Kuramoto, and such a screw engagement is inherently a releasable coupling. Secondly, the examiner asserts that Appellant’s statement that “The anvil 6 is not intended to be removed from the cylinder 42” is baseless since this is not alluded to in any part of the specification of Kuramoto. Lastly, the examiner asserts that the amount of effort required to release the screw engagement between parts 42 and 23 of Kuramoto is irrelevant to the patentability of the claims.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 102(a)(1) and 102(a)(2) rejections of claim 10 over Kuramoto and the 103 rejection of claim 11 over Kuramoto in view of Milliman have been withdrawn by the examiner.

For the above reasons, it is believed that the rejections of claim 1 should be sustained.
Respectfully submitted,











Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.